Case 2:21-cv-00731-ILRL-KWR Document 1-2 Filed 04/09/21 Page 1 of 4



                34'" JUDICIAL DIsraCT COURT FOR THE PARISH OF ST. BERNARD

                _                ]          • STATE OF LOUISIANA



                       ^                           JUDY WILLIAMS
           Q
                    17^ ll
                     WALMART.INC., WAL-MART LOUISIANA,LLC,and JOHN DOE^;;;                              2020


                                          PETITION FOR DAMAGES                    :    ^UTY CLERK Oh COl^
                                                                   •                    /ST. BERNARD PARIS!'
            NOW INTO COURT,through undersigned counsel comes, plaintiff, Judy Williams, an

    individual of age, domiciled in the Parish of St. Bernard, State of Louisiana, who represents as

     follows:

                                                          L


            Defendants made herein are:' •

            a. Walmart, Inc., a Delaware corporation, licensed to do and conducting business in the

                    State of Louisiana and subject to the jurisdiction ofthis Court; and

            b. Wal-Mart Louisiana, LLC, a Delaware limited liability company, licensed to do and

                    conducting business in the State of Louisiana and subject to the jurisdiction of this

                    Court; and               ..k

            c. John Doe, a person to be morerfully. identlfiedlater, who is believed to be a person of

                    the full age of majority and resident of the State of Louisiana, who at all times relevant

                    herein was acting within the course and scope of his/her employment with, was

                    performing services for the benefit of,and/or was under the supervision,control,and/or
                    direction of Walmart,Inc.

                                                          2

            Venue is proper within St. Bernard Parish pursuant to Louisiana Code of Civil Procedure

     article 74.

                                                          3. .


             On or about December 10, 2019, plaintiff was,visiting Walmart Store 909 ("the Store")

     located at 8101 W. Judge Perez Dr., Chalmiette, LA 70043;:-

                                                          4.


             As plaintiff was entering the store, she slipped/tripped on a rug that was unreasonably

     protruding in a walkway near the entrance due to inclement weather outside.


                                                                                                               EXHIBIT


                                                                                                               A
Case 2:21-cv-00731-ILRL-KWR Document 1-2 Filed 04/09/21 Page 2 of 4
                                     #
   •




                                                            5.


               At all times material hereto, Wal-Mart Louisiana, LLC owned and Wal-Mart, Inc. operated


       the Store.

                                                            6.


               Defendant, John Doe, placed the rug near the entrance due to inclement weather outside


       causing the floor to become slippery. Plaintiff was never made aware of the dangerous condition,

       and despite her best efforts and exercising due caution, she could not prevent her fall.

                                                            7.


               As a result of the accident, plaintiff sustained serious injuries and was transported to the

       emergency room by ambulance.


                                                            8.


               Defendants (including its directors, officers, agents, servants, and employees, all acting

       within the scope of their employment) conduct, actions, and/or inactions directly caused,

       proximately caused, and/or were a substantial, factor' in causing plaintiffs accident and her

       resulting injuries and damages.

                                                            9.


               Defendants had actual and/or constructive notices and knew or reasonably should have

       known of the dangerous condition(s) of its floor and the unreasonable risk of harm it posed to its

       customers, including plaintiff.

                                                            10.


               Defendants, as owner, operator, and manager/employee of a store open to the public, owed

       plaintiff, a customer, a duty of carc to:

               a.    Exercise reasonable care for Plaintiffs safety on the premises;


               b. Keep the premises in a reasonably, safe condition;

               c.    Ensure that Plaintiff was not exposed to unreasonable risks of injury or harm; and

               d.    Discover any unreasonably dangerous conditions and either correct the conditions


                     and/or adequately warn Plaintiff of. the conditions.

                                                            11.


                Defendants breached their duty of care owed to. Plaintiff in one or more of the following


       ways:



                a.   Creating the dangerous condition of its premises;




                                               i        -         : - .LL
                                                                        . :
Case 2:21-cv-00731-ILRL-KWR Document 1-2 Filed 04/09/21 Page 3 of 4
                                    9

             b.   Failing to correct the dangerous condition of its premises;


             c.   Failing to adequately warn guests of the dangerous condition of its premises;


             d.   Failing to use ordinary care in inspecting its premises;


             e.   Failing to reduce or eliminate an unreasonably dangerous condition;


             f.   Failing to inspect the premises to discover dangerous conditions;


             g.   Failing to train its personnel on the proper method of maintaining its premises, aisles,


                  and/or walkways;


             h.   Failing to cure, correct, alleviate, remove, and/or repair timely all dangerous and unsafe

                  conditions; and


             i.   Failing to act as a reasonably prudent person would under the same or similar

                  circumstances; and


            j.    Other breaches to be shown at trial

                                                     ,12.      •


             The foregoing breaches of duty directly and proximately caused serious and debilitating

     injuries to Plaintiff including:

             a.   Injuries to plaintiffs neck;


             b. Injuries to plaintiffs back;

             c.   Injuries to plaintiffs arm;

             d.   Injuries to plaintiffs elbow;

             e.   Injuries to plaintiff s side;


             f.   Injuries to plaintiffs leg;

             g.   Injuries to plaintiffs knee;

             h.   Injuries to plaintiffs chest;

             i.   Injuries to plaintiffs head; and


             j.   Other injuries to be shown at trial.

                                                         13.


             Further, defendants' actions and inactions, as detailed above caused plaintiff

             a.   Past, present, and future pain and suffering;

             b.   Past, present, and future mental anguish;

             c.   Past and future medical bills; and .

             d.   Past, present, and future physical impairment.
Case 2:21-cv-00731-ILRL-KWR Document 1-2 Filed 04/09/21 Page 4 of 4



                                                        14.


             Plaintiff is entitled to and hereby requests a trial by jury.


             WHEREFORE, plaintiff, Judy Williams, prays that defendants, Walmart, Inc., Wal-Mart

     Louisiana, LLC, and John Doe be duly cited and served with a copy of this Petition for Damages,

     and after due proceedings are had, there be a judgment rendered in favor of plaintiff and against

     defendants, for an amount to be determined by this Court;.together with legal interest; and any and

     all other equitable relief that this Court deems just.

                                                              RESPECTFULLY SUBMITTED:



                                                              FAVRET C,        ERE CRONVICH, LLC



                                                              PAUL E. CAMieRE, #33763
                                                              AUSTIN J. JHGHT, #37723
                                                              650 Poydras Street, Suite 2300
                                                              New Orleans, Louisiana 70130
                                                              Telephone: (504) 383-8978
                                                              Facsimile: (866) 471-1471
                                                              pcarriere@favretlawfirm.com
                                                              austin@favretlawfum.com
     PLEASE HOLD SERVICE:

     Walmart, Inc.
     Through its registered agent
     CT Corporation System
     3867 Plaza Tower Dr.
     Baton Rouge, LA 708 1 6

     -and-
                                                                  • V-



     Wal-Mart Louisiana, LLC
     Through its registered agent
     CT Corporation System
     3867 Plaza Tower Dr.
     Baton Rouge, LA 70816

     -and-


     PLEASE HOLD SERVICE:
                                                                                       A TMJS J0GPY
                                                                                          Rarvdy
     John Doe
                                                                                            l'ARISI I </l- s// l/iRNARI)
                                                                                             S I ATI:.   it-' /owisii   IA



                                                                                      By.

                                                                                                 gS^tarlin
